El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
El demandante presentó en la Corte de Distrito de Are-*477cibo una exposición del caso para tramitar la apelación qne interpuso contra la sentencia qne aquélla dictó contraria a sns pretensiones y habiéndose ordenado por la corte qne se hicieran ciertas enmiendas en ella, redactó un nuevo pliego que fué aprobado en once de marzo ultimo.
El récord de la apelación, del que formaba parte tal expo-sición del caso, fué presentado en esta Corte Suprema el 9 de abril, después de lo cual el apelante debía presentarnos el 19 su alegato de errores, según la regla 42 de las de este tribunal; no lo hizo así y en 18 de mayo último.el apelado radicó una moción, que fué discutida el día 27, interesando que se desestimara la apelación por la falta del alegato. Esa moción fué impugnada por el apelante exponiendo que ha-biendo advertido un error en la exposición del caso, acudió a fines de abril a la corte de .distrito que la aprobó para que se subsanara el defecto, habiendo ésta resuelto en 2 de mayo que, puesto que el pliego aprobado era correcto y la apelación estaba formalizada ante el Tribunal Supremo, no había lugar a proveer, contra cuya resolución ha establecido apelación, por lo que interesaba que mientras ésta se tramita se sus-penda el plazo para presentar su alegato, y si esto no fuere procedente, que se le conceda un plazo de veinte y cuatro horas para radicarlo.
El pleito que ha dado lugar a la moción de desistimiento versa sobre reivindicación de finca rústica y durante el juicio el demandante no presentó evidencia alguna en apoyo de su reclamación, aportándola únicamente el demandado, siendo ésta tendente a demostrar su propiedad en la finca reclamada.
Si el apelante deseaba que esta Corte Suprema le conce-diera una prórroga del tiempo determinado por nuestras regias para presentar su alegato, debió acudir ante nosotros antes de que expirara, en solicitud de tal prórroga y mostrar-nos las razones que tuviera para su concesión, a fin de que apreciando nosotros su bondad accediéramos a su petición, pero no ha debido determinar por sí propio que tenía una buena razón para no presentar oportunamente su alegato. *478Además, no solamente dejó de presentarlo a su debido tiempo sino que ni aun al notificársele la moción de desistimiento, ni cuando la moción fué discutida lia sido presentado.
En vista de estas razones y de la índole y circunstancias del pleito, no creemos que deba prorrogarse al apelante el tér-mino para presentar su alegato y en consecuencia la moción de desistimiento becba por el apelado debe declararse con lugar y desestimarse la apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf y del Toro.
El Juez Presidente Sr. Hernández, no tomó parte en la resolución de esta moción.